Case 1:19-cr-20803-BB Document 3 Entered on FLSD Docket 11/25/2019 Page 1 of 22



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                           CASE NO.      I : I q ~ m(J- ,3o//6- ~t'c::~rrC\

 INRE:
 SEALED COMPLAINT                                                          Filed Under Seal

 _______________________!

                                       COVER SHEET

 1.    Did this matter originate from a matter pending in the Northern Region of the Uni ed States
       Attorney's Office prior to October 14, 2003? __ Yes            X    No

 2.    Did this matter originate from a matter pending in the Central Region of the Uni~ed States
       Attorney's Office prior to September 1, 2007?             Yes      X       No i


                                              Respectfully submitted,

                                              ARIANA FAJARDO ORSHAN
                                              UNITED S   ES ATTORNEY

                                        By:
                                              Michael Thakur
                                              Assistant United States Attorney
                                              Court No. A5501474
                                              U.S. Attorney's Office
                                              99 N.E. 4th Street, gth Floor
                                              Miami, FL 33132
                                              Telephone: 305-961-9361
                                              Facsimile: 305-536-4675
                                              Email: Michael.Thakur@usdoj .gov
        Case 1:19-cr-20803-BB Document 3 Entered on FLSD Docket 11/25/2019 Page 2 of 22
AO 91 (Rev. 11/11) Criminal Complaint



                                     UNITED STATES DISTRICT COURT
                                                                     for the
                                                     Southern District of Florida

                  United States of America                              )
                             v.                                         )
                                                                        )      Case No.    I : It;-   rnJ"- 39 I~          t3~ct'rl"&i
                                                                        )
                                                                        )
                       Salman Rashid,                                   )
                                                                        )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and
On or about the date(s) of                May 2019 through present             in the county of           Miami-Dad               in the
     Southern          District of             Florida           , the defendant(s) violated:

            Code Section                                                          Offense Description
18 U.S.C. § 373                                 Solicitation to commit a crime of violence




         This criminal complaint is based on these facts:


                                                    -SEE ATTACHED AFFIDAVIT-




         li'f Continued on the attached sheet.




                                                                                                  Printed name and title

Sworn to before me and signed in my presence.


Date:    J/.;} f./ '?

City and state:                          Miami, Florida
                                                                                                  Printed name ond title
Case 1:19-cr-20803-BB Document 3 Entered on FLSD Docket 11/25/2019 Page 3 of 22



                            AFFIDAVIT IN SUPPORT OF
                    CRIMINAL COMPLAINT AND ARREST WARRANT

         I, Kimberly J. McGreevy, being first duly sworn, hereby depose and state as fol ows:

                                         INTRODUCTION

        1.       This affidavit is submitted in support of a criminal complaint and arrest    arrant

 for Salman RASHID (hereinafter "RASHID").

        2.       Based on my training and experience, and the facts contained below, I su mit there

 is probable cause to believe that RASHID knowingly solicited another person to engage i conduct

 constituting a felony that has as an element the use or attempted use of physical fore against

 property or against the person of another in violation of the laws of the United States, t at is, the

 use, attempted use, or threatened use of weapons of mass destruction, in violation of Title 18,

 United States Code, Section 2332a(a)(2), all in violation of Title 18, United States Cod , Section

 373.

        3.       I am a Special Agent with the Federal Bureau oflnvestigation (hereinafte "FBI"),

 assigned to the FBI's Miami Field Office. I have been employed by the FBI since July 011 and

 have served in the Miami Field Office for one year. Prior to Miami, I served at t e FBI's

 Washington Field Office in Washington D.C., for approximately seven years. Throu hout my

 service as an FBI Agent, in Miami and Washington, D.C., I have been assigned to he Joint

 Terrorism Task Force. As an FBI Agent, I have been the case agent for, or partici ated in,

 numerous counterterrorism investigations, including investigations of homegrow               violent

 extremists. During the course of these investigations, I have examined materials post d on the

 Internet by terrorist organizations; reviewed emails, blogs, posts, and other Inte et-based

 communications authored and maintained by members and supporters of terrorist orga izations,

 including communications which threatened injury to another person; and conducted or
Case 1:19-cr-20803-BB Document 3 Entered on FLSD Docket 11/25/2019 Page 4 of 22



 participated in surveillance, the drafting and execution of arrest and search warrants and the

 debriefing of informants and undercover employees.                  Through my training, educa ion, and

 experience, I have become familiar with the manner in which individuals engaged i terrorist

 activity operate and communicate, and some of the methods that are used to conceal ev dence of

 participation in terrorist activity.

         4.        The facts in this affidavit come from my personal observations, my tra ning and

 expenence, and information obtained from other agents, law enforcement perso                             el, and

 witnesses. Unless otherwise noted, wherever in this affidavit I recount a statement, ncluding

 written statements made by another person, that statement is recounted in relevant part. S atements

 in quotation marks are based on preliminary transcriptions, review, or interpret tions of

 communications, all of which may be subject to revision.

         5.        Because this affidavit is being submitted for the limited purpose of ob aining a

 criminal complaint and arrest warrant, it does not include each and every fact observed y me or

 known to the government. I have set forth only those facts necessary to support a

 probable cause.

                                    SUMMARY OF THE EVIDENCE

         6.        The FBI initiated an investigation of RASHID in or around April 2

 reviewing his public Facebook posts, which advocated for the violent overthrow of demo racy and

 the establishment of Islamic law. In or around May 2019, and without provocation,                          SHID

 solicited a Confidential Human Source (hereinafter "CHS 1") to contact members of I




 1
   On October 15, 2004, the U.S. Secretary of State designated a! Qaeda in Iraq ("AQI"), then known as J m'at a!
 Tawhid wa'al-Jihad, as a Foreign Terrorist Organization ("FTO") under Section 219 of the Immigration a d
 Nationality Act (the "INA") and as a Specially Designated Global Terrorist under section l(b) ofExecuti Order
                                                         2
Case 1:19-cr-20803-BB Document 3 Entered on FLSD Docket 11/25/2019 Page 5 of 22



 instruct those ISIS members to conduct a terrorist attack on RASHID's behalf.2 Throu hout the

 summer and fall of 2019, RASHID continued to instruct CHSI regarding RASHID's equested

 attack, indicating an attack on a religious building or nightclub would be suitable.                        ased on

 RASHID's request, an additional Confidential Human Source was introduced (h reinafter

 "CHS3 3"). CHS3 held him/herself out to be a member of ISIS willing to conduct a attack. 4

 Thereafter, RASHID continued to insist the attack take place soon and that CHS3 (th

 ISIS attacker) should make sure to escape alive. RASHID wanted CHS3 to plan the atta k so that

 there would be no risk to RASHID or CHS 1. Ultimately, RASHID chose two targets- he deans

 of two local colleges from which RASHID had been suspended or expelled - and aske that the

 explosive devices to be placed by CHS3 be as big as possible.




 13224. On May 15,2014, the Secretary of State amended the designation of AQI as an FTO under Sectio 219 of
 the INA and as a Specially Designated Global Terrorist entity under section 1(b) of Executive Order 1322 to add
 the alias Islamic State of Iraq and the Levant ("ISIL") as its primary name. The Secretary also added the tl llowing
 aliases to the FTO listing: the Islamic State oflraq and ai-Sham (i.e., "ISIS"-which is how the FTO will e
 referenced herein), the Islamic State oflraq and Syria, ad-Dawla ai-Islamiyya fi al-'Iraq wa-sh-Sham, Da sh, Dawla
 al Islamiya, and Al-Furqan Establishment for Media Production. In an audio recording publicly released        June 29,
 2014, ISIS announced a formal change of its name to the Islamic State. On September 21, 2015, the Secre ary added
 the following aliases to the FTO listing: Islamic State, ISIL, and ISIS. To date, ISIS remains a designated TO.

 2
   Although RASHID, unbeknownst to him, solicited a confidential human source to commit an act ofvio ence, Title
 18, United States Code, Section 373(c) specifically states that "[i]t is not a defense to a prosecution under his
 section that the person solicited could not be convicted of the crime because he is not subject to prosecuti n."

 3
     Another Confidential Human Source (CHS2) was utilized during the investigation and is referenced her in.

 4
     Neither CHS3 nor any other confidential human source involved in this case was actually a member ofl IS.

                                                           3
Case 1:19-cr-20803-BB Document 3 Entered on FLSD Docket 11/25/2019 Page 6 of 22



                                            PROBABLE CAUSE

         Background

         7.        RASHID was born in Bangladesh, and he is a naturalized United Stat s citizen.

 RASHID resides in the Southern District of Florida.

         8.        The FBI initially became aware of RASHID m or around April 2 18 after

 reviewing RASHID's public Facebook posts, which exhibited a growing hatred for                           menca,



 overthrow of the democratic system and the destruction of those who will not accept h ·s version

 of    Islam.     An      FBI     review      of     RASHID's         Facebook        Account,                 at

 www.facebook.com/DefenderOITheDeen (hereinafter "the Facebook Account"), 5                              ontained

 identifying information that established RASHID as the account user: the profile name

 as "Rasheed Salman," the profile photographs matched the known appearance of RAS ID, and

 the profile information indicating the user studied at Miami Beach High School match d known

 information about RASHID.

         9.        At the initiation of the investigation, and in an effort to determine t e threat

 RASHID posed to the community given his Facebook posts, an FBI online Confidenti 1 Human

 Source contacted RASHID through Facebook Messenger to establish an online friends ip at the

 direction of the FBI. During subsequent conversations, the online Confidential Human

 an effort to build rapport and at the FBI's direction, expressed his/her support for                     SHID's

 postings, affirmed RASHID's worldview regarding the oppression of Muslims, and sup orted the




 5
   The deen is an Arabic word and Quranic term meaning the Islamic religion, especiaiiy the path along w ich
 righteous Muslims travel in order to comply with divine law.

                                                         4
Case 1:19-cr-20803-BB Document 3 Entered on FLSD Docket 11/25/2019 Page 7 of 22



 establishment ofShariah6 law. In or around April2019, the FBI transitioned the person ehind the

 online persona to a different Confidential Human Source (CHS 1) in order to facilitate the n-person

 meetings referenced herein.

            RASHID's Threat to a Female Peer

            10.       As the investigation continued, the FBI also became aware of threats made by

 RASHID against a female student (Complainant 1) at Miami Dade College (hereinafter 'MDC").

 On or about November 19, 2018, Complainant 1 filed a report with campus authorities egarding

 threatening text messages she received from RASHID, a fellow classmate at MDC. RAS ID used

 an online messaging platform named Remind (hereinafter "Remind") to send t e victim

 communications. An FBI review of the text messages indicated RASHID developed u

 romantic feelings for Complainant 1. In or around late November 2018, using Remind,             SHID

 sent Complainant 1 a series of text messages which prompted her to report RASHID to MDC

 authorities. In one of those messages, RASHID stated, "The first day since I have been bserving

 you, I already knew something was different about you. I want you to know that, you were my

 only other half in this life ... It bums my eyes and heart, rips me apart as a human to imagi e seeing

 you in the arms of another man, being touched. But I am powerless to stop what had appened

 without my knowledge. Since the creator of this universe have decided our destiny a d chosen

 separate paths for us, I've understood myself and what I must do .. .In the hereafter, we

 once again. But things will be a little different :). You will not have excuses, will not b

 choice and will have to come close to me ... " The next day, she reported the threatening message

 to the Miami-Dade police, and the day after that, to Miami-Dade College authorities.



 6
     Shariah law is Islamic religious law.

                                                    5
     Case 1:19-cr-20803-BB Document 3 Entered on FLSD Docket 11/25/2019 Page 8 of 22



              11.     In late January 2019, RASHID attempted to contact Complainant                   through

      Remind on three consecutive nights. On the first night, RASHID sent a text message with one

      period (i.e.,"."); on the second night, a message with two periods (i.e.," .. "); and on the t ird night,

      three periods (i.e., " ... "). At that time, Complainant 1 deleted Remind from her cellul        phone;

      Complainant 1 reported she has not been contacted by RASHID since that time. However a review

      of records received from Remind indicated RASHID sent messages through the Remind

      application to Complainant 1 as recently as April 4, 2019, which was several mo

      Complainant 1 had deleted the Remind application. The messages were similar to those escribed

      by Complainant 1, consisting of a cascading series of periods.

              12.     On or about March 21, 2019, during an interview with FBI Agents, Co

      1 stated that she felt threatened by RASHID's messages. Further, Complainant 1 rev aled she

      believed RASHID attempted to follow her to her vehicle after class. On one occasion, Co

I     1 noticed RASHID behind her while walking to her vehicle, so she stepped into the                omen's


I
~
      restroom in order to wait for RASHID to leave. When Complainant 1 emerged from the


iI    RASHID was still present. Complainant 1 pretended to be using her cellular ph ne until,

      ultimately, RASHID departed the area. Based on my training and experience, I

I     individuals who transmit threats over the internet may ultimately attempt to locate the target of
I
      those threats in order to further threaten or actually commit an act of violence.
I
!
              13.     An FBI review of the internet search history associated with an emai address
I
I

I
      known to be utilized by RASHID, which was obtained through a search warrant, rev aled that


I
!
      RASHID was stalking Complainant 1 and, among other searches, conducted an internet

      "how to stalk someones house."



I                                                        6

I
Case 1:19-cr-20803-BB Document 3 Entered on FLSD Docket 11/25/2019 Page 9 of 22



           14.      In or around December 2018, RASHID was suspended from MD

 threatening messages sent to Complainant 1. On or about May 8, 2019, RASHID was expelled

 from Broward College (BC) for failing to disclose the disciplinary matter at MDC reg

 threatening messages.

           15.       On or about May 10,2019, while meeting with CHSl, RASHID indicat d he was

 driving past Complainant 1's residence. 7 On or about May 11, 2019, during subsequent

 with CHS 1, RASHID indicated he knew where Complainant 1 lived and worked, an

 lived a few blocks from his (RASHID's) residence. 8 Further, RASHID indicated he

 Complainant 1's Facebookpage. When CHS1 asked ifRASHID forgave Complainant 1,                            SHID

 said he had no reason to forgive her based on the injustice she perpetrated against him.

           16.      On or about September 10, 2019, Complainant 1 contacted the FBI

 reviewed RASHID's Facebook Account and saw a video RASHID posted which depict d a man

 grieving over his murdered girlfriend with RASHID's accompanying post that stated in part:

 "I...will soon leave this world," and, "the agony ofliving is unbearable. I am defeated by n enemy

 I loved ... " Complainant 1 believed RASHID was referring to her in his Facebook posts and was

 concerned for her safety. Referring to RASHID's posted end-of-life statements, Com

 worried that if RASHID were seeking to end his own life, RASHID might wan to take

 Complainant 1 with him into the afterlife.

           RASHID's Use of Facebook to Send Threats and Solicit Violence



 7
   Reviews of consensual recordings and information collected by a court-authorized tracking device reve led
 RASHID was likely driving in the vicinity of Complainant 1's known residence at or around the time RA HID
 referred to Complainant's residence.

 8
     FBI investigation has revealed Complainant! resides within one mile of RASHID's residence.

                                                          7
Case 1:19-cr-20803-BB Document 3 Entered on FLSD Docket 11/25/2019 Page 10 of 22



         17.        RASHID's Facebook posts contained other references toward violence t women,

  including a post on or about February 20, 2019, in which RASHID wrote, "Feminists are a Cancer

  on Earth. Ifl had Authority, I Would Strip their skin from Flesh and Hang their Bodies I the Sun

 to Rot." When another user admonished RASHID to "take it easy," RASHID replied," ou have

 no idea what I have suffered because ofthem. If you were in my place with the same ex enence,

 You wouldn't even wait a second to rip them apart."

         18.         RASHID additionally posted numerous threatening messages to his account

 related to his grievances against the United States and toward the treatment of Mus ims. For

 example:

               a.   On or about March 17, 2019, another Facebook user wrote a post hoping t at Allah

                    would avenge the March 15, 2019 mass shooting targeting two mosque in New

                    Zealand. In response, RASHID wrote, "My Brother. Yes. Not only All h. I will

                    avenge it myself."

               b.    On or about April 1, 2019, RASHID posted the following statement: " am just

                    waiting to see how far they can go. Let them run. When I have Allah's Signal, I

                    will bum everything as I see suitable."

               c.    On or about April10, 2019, during the month of Ramadan, RASHID en ouraged

                    a male juvenile, age 14, on Facebook to use the "blessed month" to "t ain" for

                    "Jihad Fi Sabilillah," referring in context to a violent struggle for Islam, a d "Fight

                    our enemies later during the upcoming year." The juvenile "liked"              SHID's

                    comment.

               d.   On or about May 1, 2019, RASHID threatened another Facebook user o "break

                    their bones" if he/she didn't follow his (RASHID's) religious authority, p ompting

                                                      8
Case 1:19-cr-20803-BB Document 3 Entered on FLSD Docket 11/25/2019 Page 11 of 22



                         this person to contact the FBI because they were in fear that RASHID c uld hurt

                         them or, based on his violent Facebook messages, others on a large scale.

                    e.   Also on or about May 1, 2019, RASHID posted that he "will have to take ecessary

                         tasks that are quiet horrific but for the greater good of the fate of Muslim ."

                    f.   On or about May 22, 2019, RASHID commented on a Facebook p st which

                         discussed the closing of a California mosque based on alleged permit v·olations.

                         RASHID wrote, "We need some violent offensive frontline defenses.                   hen they

                         will consider everything without question and won't dare make these dec sions."

                    g.    On or about October 13, 2019, RASHID wrote a lengthy post to ace

                         video about Islam and stated that Hitler may have been a "[j]ust ruler w              wanted

                         to protect his kingdom to wipe out a cancer that was rapidly growing

                         who "understood the risk of keeping these Jews alive and wanted to just

                         out to clear garbage."

             RASHID's Belief in his Role as a Leader in the Muslim Community

              19.         From on or about March 16,2019, through March 18,2019, RASHID e gaged in

 a Facebook Messenger conversation with another FBI Confidential Human Source (h reinafter

  CHS2). During the conversation, RASHID declared himself the next rightful Caliph9 and ·ndicated

  he intends to reestablish the Caliphate 10 •




  9
   A Caliph is a person considered to be the leader of the entire Muslim world, and is the successor to the I Iamie
  Prophet Mohammad.

  10
       A Caliphate is an Islamic state ruled by a Caliph (i.e. the leader of the entire Muslim world).

                                                                9
I   Case 1:19-cr-20803-BB Document 3 Entered on FLSD Docket 11/25/2019 Page 12 of 22

I
1
l
              20.     After RASHID wrote that he could not marry "while enem1es                plotting
1
J     everywhere we have things to complete," RASHID suggested CHS2 "[s]tart by moving

      Then We will build up." RASHID also indicated he (RASHID) and his associates

      brothers "as spies to keep our eyes open." Ultimately, RASHID instructed CHS2

      RASHID's Facebook page, then wrote, "other than that I will keep you informed on

      the most critical things you know what I mean."

              21.     WhatsApp provides an internet-based communication platform with e

      encryption to ensure that only the parties involved in those communications can see th

      Given the statements documented herein and RASHID's prolific and public postings on

      I believe RASHID utilized WhatsApp to avoid detection by law enforcement                 hen he

      communicated information containing evidence of a crime.

              RASHID Sought to Solicit ISIS to Conduct an Attack

              22.     On or about May 11, 2019, during an in-person, recorded meeting wi h CHS1,

      RASHID indicated he wanted to leave this world because there is nothing for him. Ho ever, he

      still had something to do and planned to finish his task before he left this world.

              23.     On multiple occasions during the in person meetings, RASHID ind cated he

     wanted to die soon. CHS 1 encouraged RASHID to attend the counseling that was rna dated for

     RASHID by MDC and to consider finding another woman to marry. Near the end of the meeting,

      RASHID indicated he (RASHID) believed Allah did not want RASHID to have a happy 1· fe. When

      CHS 1 tried to encourage RASHID, RASHID admonished CHS 1 to not put doubts in            SHID's

     heart.




                                                       10
    Case 1:19-cr-20803-BB Document 3 Entered on FLSD Docket 11/25/2019 Page 13 of 22


j
5
j
l                24.       On or about May 24-25, 2019, via WhatsApp messenger, RASHID ask d CHSI


I     to find ISIS brothers who would avenge perceived attacks on Muslims in RASHID's com unity 11 •


I     Specifically, RASHID generally described two incidents at local mosques, to include a police-

      involved shooting 12 and a disrupted threat to a mosque 13 • RASHID also described a third incident,

      indicating there was an attack at a Miami area mosque (distinct from known inciden s) which

     resulted in numerous injuries. 14 After expressing his anger and frustration, RASHID wrot , "If you

      know any brothers from ISIS that do have some sympathy for us let them know what is

      They should avenge this with caution ... you know what i mean .. .I will also message the

     are with me on FB." Based on my knowledge of the investigation, I believe "FB" is are renee to

     Face book.

                25.        During the WhatsApp messenger conversation with CHS 1 on or about May 24-

     25,2019, RASHID also wrote, "Any brothers you can bring to use would be helpful. Te 1 them to

     stay alive and use tricks. No point of making sacrificial strikes which will only w aken us

     further ... just talking about it will do nothing. We need to take action ... " When CHS 1 ask d "What

     can we do," RASHID responded, "As i told you contact brothers who are capable of venging

     us ... Talk to those who you trust ... Find sources ... Look around you will find it. Sear h blogs,




      11
        Even though CHS1 had never expressed an affiliation with a terrorist group, RASHID appeared to feel afe
     suggesting CHS 1 contact ISIS.

     12
        According to open source reporting, on or about May 24, 2019, an individual wanted for attempted mu der was
     shot and killed by law enforcement outside a local Miami mosque.

      13
        According to open source reporting, on or about May 20, 2019, an individual was arrested in Miami G rdens,
     Florida, after posting threats on Face book. The individual threatened to kill Muslims one by one.

      14
           The FBI is unaware of any such incident.

                                                            11
Case 1:19-cr-20803-BB Document 3 Entered on FLSD Docket 11/25/2019 Page 14 of 22



  website everything." RASHID further instructed CHS1 to screen the potential terrorist properly

  before trusting him.

         26.      On or about June 7, 2019, during a WhatsApp messenger chat,                         SHID

  reintroduced the topic of an attack, writing, "Keep working on the task i gave you Do not fall back

  akhi we dont have much time ... Anyone that can contact the good brothers in (u know who) tell

 them to avenge what has happened to muslims in Miami. any other type of religious build· ng attack

  is fine. If you know what i mean. I am writing in short indirect lines since i don't rust any

 place ... put your effort and Do not fear. Trust me this task more important than a lot ofth ngs right

 now."

         27.      When CHS1 asked RASHID whether he wanted "Quantity or quality" egarding

 the attack, RASHID replied, "Both together." After CHS 1 intimated one incident would ot make

 a difference, and that people would forget, RASHID replied, "well the thing is it will s are them

 and put fear."

         28.      On or about June 20, 2019, during a WhatsApp messenger chat, wh n CHS1

 indicated slhe was still working on finding individuals to conduct an attack, RASHID i structed

 CHS1 to "stay consistent ... Just find some of them and push them that's all you have to do. Take

 no risk for yourself."

         29.      On or about June 30, 2019, during a WhatsApp messenger chat, CH

 RASHID how many individuals RASHID believed were necessary for the attack.                           SHID

 replied, "as many as possible ... 10-15 at least ... give them a push, tell them it is time ... to

 incident. Take no risk for yourself." When CHS 1 asked if less than 10 individuals was ac eptable,

 assuming the individuals were "faithful" and "Lions," RASHID replied, "That is fine. as much as

 you can. And tell them no suicides just do it and flee. Plan an escape route ... "

                                                      12
Case 1:19-cr-20803-BB Document 3 Entered on FLSD Docket 11/25/2019 Page 15 of 22



            30.       On or about July 2, 2019, during a WhatsApp messenger chat, RASHI                 directed

  CHS1 to refer any members ofiSIS who had questions about RASHID to RASHID's acebook

 page. 15 RASHID also wrote, "Tell them that Brother Salman does not lie and is someo e who is

  aware of the events surrounding him. He knows when is the time for what."

            31.       On or about July 19, 2019, during a WhatsApp messenger chat, CHS1 'nformed

 RASHID that CHS 1 identified an individual who could potentially assist with the at ack, and

 requested RASHID's assistance in vetting the individual. In fact, the individual is a Co fidential

 Human Source (hereinafter CHS3). RASHID provided CHS1 with vetting question , largely

 centered on CHS3 's understanding of the Quran and Islamic history. RASHID also direc d CHS 1

 to inquire as to CHS3 's willingness to die for Islam; RASHID requested a picture of CHS as well.

            32.       On or about July 30,2019, during a WhatsApp messenger chat, RASH D asked

 CHS 1 for an update on the progress of the attack plotting and indicated he was praying or CHS 1

 and "the other brothers who are serving the Deen from [RASHID's] heart." CHS1 indi ated s/he

 asked the vetting questions of CHS3 according to RASHID's direction, and that CHS3 nswered

 the questions to CHS 1's liking. When CHS 1 asked RASHID how RASHID wanted o utilize

 CHS3, RASHID wrote, "Tell them to start the operation its time. Nothing just get it don simple.

 Tell them to fully tawakkulllallah 16 and avenge us." When CHS 1 asked if RASHID had plan for

 CHS3, RASHID indicated CHS3 and his/her associates should be smart enough to plan                      e attack

 and make sure there is an escape route.




 15
   On or about July 4, 2019, RASHID wrote a lengthy Facebook post about his perceived Islamic authori   and the
 need for discretion to avoid the enemy, and also encouraged individuals to message him privately.
 16
      Tawakkul is an Arabic term which means to place one's trust in Allah.

                                                           13
Case 1:19-cr-20803-BB Document 3 Entered on FLSD Docket 11/25/2019 Page 16 of 22



          33.       On or about August 2, 2019, during a WhatsApp messenger chat, CHS1 ndicated

 to RASHID that CHS3 was "eager to strike fear" and that CHS3 "did not want to dis ppoint."

 CHS1 asked RASHID, "Where in Miami would make the most impact[?]" RASHID repled, "Tell

 him to think it out with the other brother[s]. Ifhe is here, he can look around and decide.

 sure it is someone who we hate not those who didn't do anything against us. In ot r words

 arrogant men and women who refuse to recognize our authority and hate Islam. People

 work to live but are non Muslims should not be target. I am sure you get what i mean

 about white men like that new Zealand shooter and naked prostitutes that walk aro

 naked wearing sunglasses with arrogance and pride breaking our laws of Islamic Shar 'ah. Tell

 him to use the brothers to teach them a lesson. Children should not be target." CHS 1 as

 you want us to strike a church ... Or should we go where the naked Kafirs are , mor

 Shaheed Omar Mateen, and what he did to that night club in Orlando[.]" RASHID repli d, "start

 with the first then the other if possible. Make sure there is escape route. Don't [want] an

          34.       On or about September 13, 2019, during a WhatsApp messenger chat,                          SHID

 indicated he had been banned from Facebook for one month "for no reason." CHS 1 ndicated

 he/she knew a seven-year-old child who was bullied for being Muslim. RASHID replied "This is

 a time when we need brothers in groups like Al Qaeda 17 and Isis ... we can't be sitting                    d doing




 17
    On or about October 8, 1999, the United States Secretary of State designated al Qa'ida ("AQ"), also kn wn as al
 Qaeda, as a Foreign Terrorist Organization ("FTO") under Section 219 of the Immigration and Nationali Act and
 as a Specially Designated Global Terrorist entity under section I (b) of Executive Order 13224. The Secret ry of
 State also added the following aliases to the FTO listing: "the Base," the Islamic Army, the World Islamic Front for
 Jihad Against Jews and Crusaders, the Islamic Army for the Liberation of the Holy Places, the Usama Bin Laden
 Network, the Usama Bin Laden Organization, Islamic Salvation Foundation, and The Group for the Prese vation of
 the Holy Sites. To date, AQ remains a designated FTO.

                                                          14
Case 1:19-cr-20803-BB Document 3 Entered on FLSD Docket 11/25/2019 Page 17 of 22



  nothing ofcourse not. Kafirs 18 have to be left in fear if we want to live in peace. That's ju t the way

  it works in today's world. At least until we get our power back. I am expecting their ssistance

  sometime soon hopefully." CHS1 replied, "I am ready Akhi," to which RASHID repli d, "You

  don't have to be ready ... Just make sure to get in touch with them and let them know it's time.

  They will do the rest." Ultimately, CHS 1 replied, "The ISIS brother I found is willing and lanning,

  but his connections in Syria are Shaeeds 19 , the Kufar and their drones. He is working har , but it's

  not a group like we hoped. He is being extra carefully because he is alon[e]." RASHI                 replied,

  "Then in that case he must make sure he comes out alive. This is a must."

             35.         On or about October 3, 2019, during a WhatsApp messenger chat,

 RASHID made tentative arrangements to meet in person in South Florida in or aro nd early

 November 2019.

             36.         On or about November 8, 2019, during an in-person meeting in Sout Florida

 recorded by CHS 1, RASHID initiated a conversation about the attack. The following con ersation

 ensued:

                   a.   RASHID encouraged CHS 1 to keep making the plan because "we need t take our

                        revenge now." CHS1 indicated that CHS3 was ready to conduct t e attack.

                        RASHID noted that CHS3 should not tell anyone about the attack, and th t the fact

                        that RASHID and CHS 1 were aware of the attack was dangerous for CH

                   b.   CHS 1 stated that CHS3 can build a bomb for the attack and will place th

                        a location of their (RASHID and CHS 1's) choosing. RASHID was h sitant to



  18
       Kafrr and kuffar are Arabic terms used to describe non-believers.

  19
       Shaheed is an Arabic term referring to a martyr, as in one who died committing violent jihad.

                                                              15
Case 1:19-cr-20803-BB Document 3 Entered on FLSD Docket 11/25/2019 Page 18 of 22



                      provide a location, saying he (RASHID) preferred that CHS3 pick the tar et. CHS 1

                      reminded RASHID that CHS3 was not from Miami, indicating CHS                needed

                      assistance. RASHID indicated the target should be a place where there      s lots of

                      drinking, clubbing, and extreme sinning.

                 c.   RASHID did not want children to be killed in the bombing because RA

                      not want to "get all the sins." CHS 1 agreed that children should not b harmed,

                      which was further reason to choose the target.

                 d.   RASHID indicated CHS3 should target the college that "gave [him] trouble,"

                      saying the attack would "literally shake their hearts," later affirmin      he was

                      referring to MDC. RASHID indicated MDC had caused trouble for him b cause of

                      his faith and belief in Allah.

                 e.   RASHID then stated he (RASHID) wanted to target a dean at a Browar College

                      (BC) campus (hereinafter "Broward Dean") before the attack at MDC.            SHID

                      claimed the Broward Dean hated RASHID. RASHID provided the dean'

                      last name. RASHID located the Broward Dean's photograph on the intern t, saying,

                      "this person, this piece of [expletive deleted]." When CHS 1 asked if s/he ould take

                      a picture of the picture, RASHID said, "Take it. Get him killed, and i

                      inshallah everything will be the best."

                 f.   As CHSl prepared to send the photograph to CHS3, RASHID stopp d CHS1

                      because RASHID was concerned about his (RASHID's) phone being c ptured in

                      CHS 1's photograph, noting it was "kind of risky." RASHID instructed CHS 1 to



  20
       Inshaallah is an Arabic term meaning god-willing.

                                                           16
Case 1:19-cr-20803-BB Document 3 Entered on FLSD Docket 11/25/2019 Page 19 of 22



                      zoom in the photograph, presumably in order to crop out the face of         SHID's

                      phone. CHS1 retook the photograph to RASHID's liking.

                 g.    RASHID located information on his phone related to a dean at MDC (h reinafter

                      "Miami Dean"), saying, "So now [first and last name ofMiami Dean], thi

                      [expletive deleted]. Where is he? Right there ... the room is [specific

                      building number] ... " CHS 1 took a picture of the information, in luding a

                      photograph of the Miami Dean and his office location information.

                 h.   RASHID continued, saying, "So, these are the two targets that are the rime. So

                      they're the prime 2 targets. If these two can go down, on on these          college

                      campuses, then inshallah inshallah, tell them that, you know ... These tw people,

                      these two people, they hate Islam more than everybody else out there .. .if hese two

                      people die, I can assure you that whoever kills these two people, their J nnah21 is

                      guaranteed by Allah ... these two people, they need to die."

                 1.   RASHID claimed that he had been humiliated by an encounter when o

                      deans at the college brought the police to a meeting with him, requ sted that

                      RASHID take off his jacket, and asked if he had anything under his shirt.

                 J.    RASHID dictated a series of messages for CHS1 to send CHS3, whi h CHSI

                      contemporaneously typed and sent to CHS3, including the afore entioned

                      photographs. RASHID directed CHS 1 to explain to CHS3 that the atta k would

                      benefit the deen of Allah, and that RASHID would ensure CHS3 earn d his/her

                      place in Jannah. At one point during the dictation, RASHID instructed, ' .. .if you



 21
      Jannah in Arabic means paradise in the afterlife.

                                                          17
Case 1:19-cr-20803-BB Document 3 Entered on FLSD Docket 11/25/2019 Page 20 of 22



                  can kill these two .. " and then corrected himself, instructing CHS 1 to ins ead type

                  "if you can get it done," noting that using a word such as kill woul

                  straightforward."

             k.   RASHID asked that CHS 1 tell RASHID about CHS3 's actions via Whats

                  noted that CHS 1 should be "indirect" when conveying the information.          SHID

                  admonished CHS 1 to be very careful because CHS 1 was linked to                SHID

                  through Facebook and their phones, indicating RASHID would be ide

                  CHS 1 were to "get in trouble." RASHID insisted CHS 1 take no unnecess ry risks,

                  remain patient, and "strike them down" when the time is right. Based on m training

                  and experience, I understand those engaged in criminal activity use coded or veiled

                  language in attempt to avoid detection by law enforcement, and beli ve these

                  attempts indicate RASHID's guilty knowledge of his actions.

             1.   RASHID indicated that the Miami Dean and the Broward Dean were not just

                  RASHID's enemies, but also "enemies of Islam, enemies of Allah."

             m. At the end of the conversation, RASHID said he (RASHID) was "glad"              SHID

                  and CHS 1 "figured it out."

       37.        On or about November 9, 2019, during an m-person, consensually recorded

 meeting, CHS1 received text messages from CHS3. The following conversation ensued:

             a.   RASHID asked CHS 1 whether CHS3 had been sent the location of th

                  "Did you send them the, the room numbers? The room numbers were rig t on the

                  picture on the website. So they know. And remember that the first num er is the

                  building number." CHS 1 responded, " ... are we serious about this?"          SHID

                  replied, "Absolutely. Absolutely. These two need to get out. They're no playing

                                                   18
Case 1:19-cr-20803-BB Document 3 Entered on FLSD Docket 11/25/2019 Page 21 of 22



               around. I never play around to be honest. Playing around has never             een my

               personal way." CHS1 and RASHID agreed they would message CHS3 la er.

          b.   Later in the conversation, CHS 1 again provided RASHID the oppo

               decline the attack, asking RASHID, "We are 100% sure?" RASHID rep lie , "When

               when they feel it, you know, ultimately, the others, including you know, the cops

               in that area, they will be very scared of the Muslims, to do anything agains us. That

               is a good thing. We need to make them become fearful. Otherwise, they wil always,

               you know, create issues. Because we barely have any protection here. They're

               doing all kinds of things against us."

          c.    Later in the conversation, RASHID reintroduced the topic of the attack, sating, "I

               just hope they don't blame it on me, that's all." RASHID then discussed roviding

               some reward to CHS3 for carrying out the attack, stating that CHS3 "shoul receive

               something. A gift from us, for their actions ... a small gift."

          d.   RASHID directed CHS3 to conduct the attack when s/he was able, b

               conduct the attack during the last week of November due to heavy se urity on

               campus then.

          e.   RASHID provided a description of security on campus, stating, "Most of he times

               there is barely security maybe one cop car stays there, in front, not in fro t, not all

               the time, maybe just one." RASHID further explained that the offices had ne door

               that "[a]nybody could just walk through" and that "[i]t won't be that har ." CHSI

               read aloud as s/he typed RASHID's answers into messages for CHS3.




                                                  19
Case 1:19-cr-20803-BB Document 3 Entered on FLSD Docket 11/25/2019 Page 22 of 22



              f.     RASHID told CHS 1 that he would keep their plan a secret. RASHI           further

                    confided that he was keeping some secrets involving others from CHS 1 because

                    otherwise it would be "dangerous" for RASHID.



              g.    Regarding the size of the explosions, RASHID instructed CHS 1 to tell

                    CHS3, "Ifhe can make it big, do it as hard as he can."

                                            CONCLUSION

        38.          Based on the above, I submit there is probable cause to believe that RA

 the Southern District of Florida, and elsewhere, knowingly solicited another person to        gage m

 conduct constituting a felony that has as an element the use of physical force against the

 another in violation of the laws of the United States, in violation of Title 18, United Sta s Code,

 Section 373.

        39.          Accordingly, your affiant respectfully requests that the Court issue a criminal

 complaint and arrest warrant for RASHID.


 FURTHER YOUR AFFIANT SAYETH NAUGHT.




                    E JACQUELINE BECERRA
                   ATES MAGISTRATE JUDGE

                                                   20
